Title: [Notes on a Tour of English Country Seats, &c., with Thomas Jefferson, 4–10? April 1786.]
From: Adams, John
To: 


       Mr. Jefferson and myself, went in a Post Chaise to Woburn Farm, Caversham, Wotton, Stowe, Edghill, Stratford upon Avon, Birmingham, the Leasowes, Hagley, Stourbridge, Worcester, Woodstock, Blenheim, Oxford, High Wycomb, and back to Grosvenor Square.
       
       Edgehill and Worcester were curious and interesting to us, as Scaenes where Freemen had fought for their Rights. The People in the Neighbourhood, appeared so ignorant and careless at Worcester that I was provoked and asked, “And do Englishmen so soon forget the Ground where Liberty was fought for? Tell your Neighbours and your Children that this is holy Ground, much holier than that on which your Churches stand. All England should come in Pilgrimage to this Hill, once a Year.” This animated them, and they seemed much pleased with it. Perhaps their Aukwardness before might arise from their Uncertainty of our Sentiments concerning the Civil Wars.
       Stratford upon Avon is interesting as it is the Scaene of the Birth, Death and Sepulture of Shakespear. Three Doors from the Inn, is the House where he was born, as small and mean, as you can conceive. They shew Us an old Wooden Chair in the Chimney Corner, where He sat. We cutt off a Chip according to the Custom. A Mulberry Tree that he planted has been cutt down, and is carefully preserved for Sale. The House where he died has been taken down and the Spot is now only Yard or Garden. The Curse upon him who should remove his Bones, which is written on his Grave Stone, alludes to a Pile of some Thousands of human Bones, which lie exposed in that Church. There is nothing preserved of this great Genius which is worth knowing—nothing which might inform Us what Education, what Company, what Accident turned his Mind to Letters and the Drama. His name is not even on his Grave Stone. An ill sculptured Head is sett up by his Wife, by the Side of his Grave in the Church. But paintings and Sculpture would be thrown away upon his Fame. His Wit, and Fancy, his Taste and Judgment, His Knowledge of Nature, of Life and Character, are immortal.
       At Birmingham, We only walked round the Town and viewed a manufactory of Paintings upon Paper.
       The Gentlemens Seats were the highest Entertainment, We met with. Stowe, Hagley and Blenheim, are superb. Woburn, Caversham and the Leasowes are beautifull. Wotton is both great and elegant tho neglected. Architecture, Painting, Statuary, Poetry are all employed in the Embellishment of these Residences of Greatness and Luxury. A national Debt of 274 millions sterling accumulated by Jobs, Contracts, Salaries and Pensions in the Course of a Century might easily produce all this Magnificence. The Pillars, Obelisks &c. erected in honour of Kings, Queens and Princesses, might procure the means. The Temples to Bacchus and Venus, are quite unnecessary as Mankind have no need of artificial Incitements, to such Amuze­ments. The Temples of ancient Virtue, of the British Worthies, of Friendship, of Concord and Victory, are in a higher Taste. I mounted Ld. Cobhams Pillar 120 feet high, with pleasure, as his Lordships Name was familiar to me, from Popes Works.
       Ld. Littletons Seat interested me, from a recollection of his Works, as well as the Grandeur and Beauty of the Scaenes. Popes Pavillion and Thompsons Thomson’s Seat, made the Excursion poetical. Shen-stones Leasowes is the simplest and plainest, but the most rural of all. I saw no Spot so small, that exhibited such a Variety of Beauties.
       It will be long, I hope before Ridings, Parks, Pleasure Grounds, Gardens and ornamented Farms grow so much in fashion in America. But Nature has done greater Things and furnished nobler Materials there. The Oceans, Islands, Rivers, Mountains, Valleys are all laid out upon a larger Scale.—If any Man should hereafter arise, to embellish the rugged Grandeur of Pens Hill, he might make some thing to boast of, although there are many Situations capable of better Improvement.
       Since my Return I have been over Black Fryars Bridge to see Viny’s Manufacture of Patent Wheels made of bent Timber.
       Viny values himself much upon his mechanical Invention. Is loud in praise of Franklin who first suggested to him the Hint of a bent Wheel. Franklin once told me, he had seen such a Wheel in Holland, before he set Viny to work. Viny says that Franklin said to him, “Mankind are very superficial and very dastardly. They begin upon a Thing but meeting with a difficulty they fly from it, discouraged. But they have Capacities if they would but employ them.” “I,” says Viny, “make it a Rule to do nothing as others do it. My first Question is how do others do this? and when I have found out, I resolve to do it, another Way, and a better Way. I take my Pipe and Smoke like a Lim-burners Kiln, and I find a Pipe is the best Aid to thinking.” This Man has Genius, but has Genius always as much Vanity? It is not always so open. It is really modest and humble sometimes. But in Viny it is very vain. His Inventions for boiling and bending his Timber, and for drilling his Irons, are very ingenious. The force requisite for bending a Stick of Ash into a hoop, suitable for a large Wheel, or a small one, is prodigious.
      